

Exhibit 10.2


NOBLE ENERGY, INC.
SHORT-TERM INCENTIVE PLAN
(Amended and Restated Effective as of January 1, 2020)
ARTICLE I. ESTABLISHMENT AND PURPOSE
1.1    Establishment. Noble Energy, Inc., a Delaware corporation (“Noble” or the
“Company”), hereby establishes the Noble Energy, Inc. Short-Term Incentive Plan
for the benefit of certain employees.
1.2    Purpose. The purpose of this Plan is to provide cash incentive
compensation opportunities for eligible employees of an Employer. The Plan is
designed to provide a competitive bonus to eligible employees to assist in the
attraction, motivation, and retention of superior talent, and to align such
employees’ interests with those of the Employer and its stockholders through the
achievement of established performance goals attributable to a Plan Year.
1.3    Effective Date. This Plan shall become effective on January 1, 2020 (the
“Effective Date”).
ARTICLE II. DEFINITIONS
2.1    “Affiliate” means any corporation or other type of entity in a chain of
corporations or other entities in which each corporation or other entity has a
controlling interest in another corporation or other entity in the chain,
starting with Noble and ending with the corporation or other entity that has a
controlling interest in the corporation or other entity for which the employee
provides direct services.
2.2    “Award” means a cash bonus award granted to a Participant under the Plan
for a Plan Year.
2.3    “Award Payment Date” means the date upon which payment of an Award is
actually made to a Participant, which date shall be selected by the Company or
the Committee; provided, however, that the Award Payment Date shall be no later
than the last day of the calendar year immediately following the Plan Year for
which the Award is attributable.
2.4    “Annual Earnings” means all compensation actually received by a
Participant through the end of the Plan Year; provided, however, that such
compensation shall (i) be determined prior to reduction for any
Employee-elected, salary reduction contributions made to an Employer-sponsored
non-qualified deferred compensation plan or an Employer-sponsored plan pursuant
to Code Section 401(k), 125 or 132(f), (ii) exclude special bonuses,
commissions, allowances, premiums, deferred compensation payments and any other
extraordinary remuneration as determined by the Employer, and (iii) exclude any
contributions made by Employer for the benefit of the Employee under an
Employer-sponsored plan pursuant to Code Section 401(k). Notwithstanding the
foregoing, “Annual Earnings” for any Employee whose employment






Noble Energy, Inc. – Short-Term Incentive Plan
 
Page 1 of 8




--------------------------------------------------------------------------------





with the Employer is both terminated and reinstated within a Plan Year shall
include only compensation actually received (determined as set forth in the
immediately preceding sentence) for the period of employment ending on December
31st of the Plan Year. For the avoidance of doubt, the preceding sentence shall
not apply to any Employee who is a Furloughed Employee.
2.5    “Board” means the Board of Directors of Noble.
2.6    “Company Performance Factor” or “CPF” means the percentage, within the
range of 0% to 250%, as determined by the Committee in its discretion, to be
effective for a Plan Year.
2.7    “CEO” means the then-current Chief Executive Officer of Noble.
2.8    “Code” means the Internal Revenue Code of 1986, as amended, including
regulations and other authoritative guidance thereunder and successor provisions
thereto.
2.9    “Committee” means the Compensation, Benefits and Stock Option Committee
of the Board, any other committee of the Board designated by the Board from time
to time to administer the Plan, and any delegate thereof. For all purposes
herein, “Committee” shall include the applicable committee of the Board and its
delegate.
2.10    “Employee” means an employee, officer, contractor, consultant or other
service provider of any Employer.
2.11     “Employer” means the Company and any Affiliate that has adopted this
Plan with the consent of the Company.
2.12    “Furloughed Employee” is an Employee on an involuntary, mandatory unpaid
leave from employment. The Committee will decide, in its sole discretion,
whether an Employee is a Furloughed Employee.
2.13    “Noble” means Noble Energy, Inc., a Delaware corporation, or any
successor thereto.
2.14    “Part-Time Employee” is an Employee working twenty (20) or fewer hours
per week as a result of an involuntarily reduction in his or her hours of
employment. The Committee will decide, in its sole discretion, whether an
Employee is a Part-Time Employee.
2.15    “Participant” means (a) a Furloughed Employee, (b) a Part-Time Employee,
or (c) any other Employee, in each case, who has been granted an Award.
2.16    “Plan” means the Noble Energy, Inc. Short-Term Incentive Plan, as it may
be amended from time to time.








Noble Energy, Inc. – Short-Term Incentive Plan
 
Page 2 of 8




--------------------------------------------------------------------------------





2.17    “Plan Year” means a calendar year, with the first Plan Year commencing
on the Effective Date.
2.18    “Section 409A” means Section 409A of the Code.
2.19    “Target Bonus Percentage” means the percentage of Annual Earnings for a
Participant that is considered in determining the amount of a Participant’s
Award for a Plan Year. Target Bonus Percentages and adjustments (a) for
executives are made by the Committee in its discretion and (b) for
non-executives are made by the CEO or CEO’s delegate in his or her discretion.
The Target Bonus Percentage for a Participant is the Target Bonus Percentage in
effect at the end of the applicable Plan Year.
ARTICLE III.    PLAN ADMINISTRATION
3.1    Plan Administrator and Discretionary Authority. This Plan shall be
administered by the Committee. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer this Plan in
accordance with its terms. The Committee shall have all the authority that may
be necessary or helpful to enable it to discharge its responsibilities with
respect to this Plan. Without limiting the generality of the preceding sentence,
the Committee shall have the exclusive right to (a) interpret this Plan; (b)
decide all questions concerning eligibility for, and the amount of, Awards
granted or paid under this Plan; (c) construe any ambiguous provision of this
Plan; (d) correct any defect, supply any omission or reconcile any inconsistency
in this Plan; (e) issue administrative guidelines as an aid in administering
this Plan and make changes in such guidelines as the Committee from time to time
deems proper; (f) make regulations for carrying out this Plan and make changes
to such regulations as the Committee from time to time deems proper; (g) to the
extent permitted under this Plan, grant waivers of Plan terms, conditions,
restrictions and limitations; and (h) take any and all other actions that the
Committee deems to be necessary or advisable for the proper operation or
administration of this Plan. The Committee shall have authority, in its sole
discretion, with respect to all matters related to the discharge of its
responsibilities and the exercise of its authority under this Plan, including,
without limitation, its construction of the terms of this Plan and its
determination of eligibility for participation in, and the terms of Awards
granted under, this Plan. It is at the discretion of the Committee whether there
will be any Awards granted under this Plan during any Plan Year. There is no
guarantee that any Awards will be granted regardless of Company, Employer or
individual performance. The decisions of the Committee and its actions with
respect to this Plan shall be final, conclusive and binding on all persons
having or claiming to have any right or interest in or under this Plan.
3.2    Delegation of Authority. The Committee shall have the authority, in its
discretion, to delegate its duties and functions under the Plan to the CEO or
any other officer of an Employer, other members or committees of the Board, or
such other agents as it may appoint from time to time; provided, however, that
the Committee may not delegate a duty hereunder where such delegation would (a)
violate applicable law, or (b) would determine the amount of an Award to a Named
Executive Officer as identified in the Proxy Statement for the applicable Plan
Year.






Noble Energy, Inc. – Short-Term Incentive Plan
 
Page 3 of 8




--------------------------------------------------------------------------------





3.3    Liability; Indemnification. No member of the Committee or the CEO, nor
any person to whom the Committee or CEO has delegated any authority under the
Plan, shall be personally liable for any action, interpretation or determination
made in good faith with respect to the Plan or any Award. Each current or former
member of the Committee and the CEO, and any current or former Employee of the
Company or an Affiliate who has been delegated a duty by the Committee or CEO
hereunder, shall be fully indemnified, defended and held harmless by the Company
with respect to any liability, cost or damage that he or she may incur with
respect to any such action, interpretation or determination made in good faith
under the Plan, to the maximum extent permitted by applicable law. This
indemnification, defense and hold harmless obligation of the Company shall be in
addition to, and shall not supersede or replace, any other indemnification
policy or agreement that covers such individual.
ARTICLE IV. ELIGIBILITY
4.1    Employment During Plan Year. Subject to the provisions of this
Article IV, for any particular Plan Year, (a) Furloughed Employees, (b)
Part-Time Employees and (c) Employees are eligible to participate in the Plan,
unless otherwise determined by the Committee in its sole discretion.
4.2    Employment on Award Payment Date. A Participant must remain continuously
employed by the Employer through the Award Payment Date in order to be eligible
to receive an Award for such Plan Year, except as set forth in this Section 4.2
or as otherwise determined by the Committee in its sole discretion. A
Participant whose employment with the Employer has terminated prior to the Award
Payment Date for any reason, other than as set forth in this Section 4.2 or as
otherwise determined by the Committee in its sole discretion, is not eligible to
receive any Award, or portion thereof, for such Plan Year. For the avoidance of
doubt, an Employee shall not fail to be “continuously employed” for purposes of
this Section 4.2 solely due to such Employee’s transition to a Part-Time
Employee during or following the Plan Year.
(a)
Death of Participant. Any Participant whose employment with the Employer is
terminated during a Plan Year, or thereafter prior to the Award Payment Date for
such Plan Year, due to the Participant’s death shall remain eligible to receive
payment under an Award for such Plan Year. If the Participant’s death occurs
prior to the end of the Plan Year, the amount of the Award shall be determined
by the Committee or its delegate in its discretion, assuming target levels of
Company and individual performance have been achieved. In the event of a
Participant’s death, payment shall be made to the Participant’s estate as soon
as administratively practicable in the year immediately following the Plan Year
containing the date of death (but in any event prior to December 31 of such
year), but only after proper instructions have been received by the Company from
the legally appointed representative or executor of the Participant’s estate.







Noble Energy, Inc. – Short-Term Incentive Plan
 
Page 4 of 8




--------------------------------------------------------------------------------





(b)
Approved Leaves of Absence. Any Participant who, during a Plan Year, or
thereafter prior to the Award Payment Date for such Plan Year, (i) takes an
approved leave of absence, including military or medical leave, (ii) becomes a
Furloughed Employee or (iii) is seconded by an Employer (each, an “Approved
Leave”), shall remain eligible to receive payment of an Award for such Plan Year
unless otherwise determined by the Committee in its sole discretion. If the
Participant’s Approved Leave commences prior to the end of the Plan Year, the
amount of the Award shall be determined by the Committee or its delegate in its
discretion. For the avoidance of doubt, an Employee shall not fail to be
“continuously employed” for purposes of this Section 4.2 solely due to such
Employee’s transition to an Approved Leave during or following the Plan Year.

4.3    Satisfactory Performance. The Amount of an Award, if any, is dependent on
both Company and individual performance. A Participant’s failure to achieve
satisfactory individual performance, as determined by the Company in its sole
discretion, or the Company’s failure to achieve satisfactory performance, as
determined by the Committee in its sole discretion, may result in a reduction or
elimination of the Participant’s Award.
ARTICLE V. AMOUNT OF AWARDS
5.1    Performance Goals. Each Plan Year, senior management of the Company will
prepare and present to the Committee its recommendations with regard to the
performance objectives to be considered for purposes of the Plan for such Plan
Year. The performance measure(s) to be used for purposes of Awards shall be set
in the Committee’s discretion. The performance measures may consist of one or
more operating, financial, safety and/or market-based criteria. The performance
goals based on these performance measures may also be made relative to the
performance of other business entities.
5.2    Target Performance Levels. Based upon the recommendations of management
and such other factors as the Committee may determine and utilize in its
discretion, the Committee shall determine the performance goals for each Plan
Year and the minimum, target and maximum levels of performance for each
performance goal.
5.3    Modifying Performance Goals and Target Levels. At any time during the
Plan Year, the Committee may, in its discretion, cancel or revise its
determination for such Plan Year made with respect to the Company Performance
Factor or the target level of performance for each performance goal.
5.4    Company Performance Factor. After the end of each Plan Year, the
Committee will review the performance results for each performance goal and its
target level of performance. Based upon those results, the Committee will
determine and then approve or modify the applicable CPF.








Noble Energy, Inc. – Short-Term Incentive Plan
 
Page 5 of 8




--------------------------------------------------------------------------------





5.5    Individual Participant Awards. Subject to Section 4.3, following the
determination of the CPF, Awards for the respective Plan Year will be determined
by multiplying the Participant’s Annual Earnings by the Participant’s Target
Bonus Percentage multiplied by the applicable CPF, which product will be
adjusted for such individual, group, or other performance factors as the
Committee or its delegate determines are appropriate in its discretion. Unless
otherwise determined by the Committee in its sole discretion, an Award hereunder
may range from 0% to 250% of a Participant’s Target Bonus Percentage.
ARTICLE VI. PAYMENT OF AWARDS
6.1    Award Payment Date. Except as otherwise set forth in Section 4.2,
(a) Awards under the Plan shall be paid in one lump sum cash payment by the
Employer on the Award Payment Date and (b) no payment of any Award shall be made
or owed to any individual who is no longer employed by the Employer on the Award
Payment Date.
6.2    Withholdings from Award. The Employer shall be entitled to deduct from
any payment made under this Plan the amount of all applicable income taxes,
employment taxes, and other deductions or offsets required or authorized by law
to be made or withheld with respect to such payment.
ARTICLE VII. AMENDMENT AND TERMINATION
7.1    Plan Amendment and Termination. The Committee shall have the exclusive
right and authority to amend, modify, suspend or terminate the Plan, at any time
in its complete discretion, with or without notice to any Participant.
ARTICLE VIII. MISCELLANEOUS
8.1    Compliance with Law. It is intended that payments under the Plan will
satisfy, to the full extent possible, the exemption from the application of
Section 409A (and any state law of similar effect) provided under Treasury
Regulation Section 1.409A-l (b)(4) or any successor thereto (a “short-term
deferral”). Any provisions of the Plan that are subject to Section 409A are
intended to comply with all applicable requirements of Section 409A, or an
exemption from the application of Section 409A, and shall be interpreted and
administered accordingly. Any provision of this Plan to the contrary
notwithstanding, the Committee may revoke any Award if it is contrary to any
applicable law or governmental regulation, or modify an Award to bring it into
compliance with any applicable law or government regulation, to the full extent
permitted by applicable law or regulation.
8.2    Binding Effect. The obligations of the Company under this Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company. The terms and provisions of this Plan
shall be binding upon each Participant, and his or her heirs, legatees,
distributes, executors and legal representatives.








Noble Energy, Inc. – Short-Term Incentive Plan
 
Page 6 of 8




--------------------------------------------------------------------------------





8.3    Nonalienation of Benefits. No right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge by any Participant (or any beneficiary thereof), and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void and without effect. No right or benefit hereunder shall in any manner be
liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefit unless and until actually received by such
person.
8.4    Severability. If any provision of this Plan is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Plan, but such provision shall be fully severable
and this Plan shall be construed and enforced as if the illegal or invalid
provision had not been included herein or therein.
8.5    No Restriction of Corporate Action. Nothing contained in this Plan shall
be construed to prevent the Company or any Affiliate from taking any corporate
action (including any corporate action to suspend, terminate, amend or modify
this Plan) that is deemed by the Company or such Affiliate to be appropriate or
in its best interest, whether or not such action would have an adverse effect on
this Plan or on any Awards made or to be made under this Plan. No Participant or
other person shall have any claim against the Company or any Affiliate as a
result of any such action.
8.6    Governing Law. This Plan shall be governed by and construed in accordance
with the internal laws (and not the principles relating to conflicts of laws) of
the State of Texas except as may be superseded by applicable federal law, and
venue of any action or proceeding relating to, or arising out of, the Plan shall
be exclusively in any court of competent jurisdiction situated in Harris County,
Texas.
8.7    No Guarantee of Tax Consequences. No person connected with this Plan in
any capacity, including without limitation the Employer, Committee and CEO, and
their respective directors, officers, members, agents and employees, makes any
representation, commitment or guarantee that any tax treatment, including
without limitation federal, state and local income, estate and gift tax
treatment, will be applicable with respect to any Award or payment made for the
benefit of a Participant under this Plan.
8.8    Continued Employment or Service. Nothing contained in this Plan shall
confer upon any Employee the right or continued right to be a Participant for
any Plan Year or the right to continue in the employ or service of the Employer.
In addition, nothing herein shall interfere in any way with the rights of the
Employer to terminate a Participant’s employment or service at any time, with or
without cause, or interfere in any way with the right of the Employer to
increase or decrease the compensation (including Awards) of any employee or
Participant. In addition, nothing contained in this Plan shall (a) be evidence
of any agreement or understanding, express or implied, that the Employer will
employ a Participant in any particular position, at any particular rate of
remuneration, or for any particular time period; or (b) create a fiduciary
relationship between a Participant and the Employer or Committee.






Noble Energy, Inc. – Short-Term Incentive Plan
 
Page 7 of 8




--------------------------------------------------------------------------------





8.9    General Creditor Status. The Plan is intended to constitute an unfunded
bonus program that is not subject to the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). No Participant shall have any lien on or rights
with respect to any assets of the Company or any other entity, including any
Affiliate, and the Participant’s right, if any, to receive payment for an Award
shall be no greater than those of a general creditor of the Employer that
employs such Participant.
8.10    Modification. The adoption of the Plan, and any modification or
amendment of the Plan, does not imply any commitment to continue or adopt the
same plan, or any such modification, or any other plan for incentive
compensation for any succeeding year. This Plan is intended to be the sole and
exclusive short-term incentive plan of each Employer and supersedes any
short-term incentive plans, annual bonus plans, or similar arrangements
previously adopted by the Employer in their entirety, and all such prior plans
and arrangements are hereby null and void and of no further force or effect as
of the Effective Date.
8.11    Miscellaneous. Headings are given to the articles and sections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of this Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of this Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.


[Signature Page Follows]










Noble Energy, Inc. – Short-Term Incentive Plan
 
Page 8 of 8




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Plan has been approved and executed on April 27, 2020,
to be effective as of the Effective Date.
 
NOBLE ENERGY, INC.
 
 
 
 
 
 
By:
/s/ David L. Stover
 
 
Name:
David L. Stover
 
 
Title:
Chairman of the Board and Chief Executive Officer
 









Signature Page to Short-Term Incentive Plan